Citation Nr: 0102851	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for decreased visual 
acuity.  

2. Entitlement to service connection for residuals of an 
injury of the feet and ankles.  

3. Entitlement to service connection for residuals of a left 
shoulder injury.  

4. Entitlement to service connection for a low back disorder.  

5. Entitlement to service connection for the residuals of 
dental trauma.  

6. Entitlement to service connection for migraine headaches.  

7. Entitlement to service connection for a granuloma of the 
lungs.  

8. Entitlement to an increased rating for bilateral 
hidradenitis suppurativa, currently evaluated as 30 
percent disabling, from an initial grant of service 
connection.  


9. Entitlement to an increased rating for the postoperative 
residuals of recurrent right shoulder dislocations, 
currently evaluated as 10 percent disabling, from an 
initial grant of service connection.  

10. Entitlement to an increased 
rating for degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling, form an 
initial grant of service connection.  

11. Entitlement to an increased 
rating for degenerative joint disease of the left knee, 
currently evaluated as 10 percent disabling, form an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985 and from January 1987 to September 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of March 1996 and November 1998 rating decisions of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



REMAND

Regarding the veteran's claims for service connection for 
various disabilities, it is initially noted that recently 
passed legislation has altered the criteria under which these 
issues are to be evaluated.  This legislation, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), must be considered by the RO prior to the 
Board's evaluation of the claims on the merits.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, these claims must 
be returned the RO.  

In addition, it is noted that several of the matters require 
additional development.  The veteran is claiming service 
connection for migraine headaches.  Service medical records 
show at least two instances where the veteran sustained a 
head trauma.  The possibility that the migraine is a residual 
of the head trauma should be explored.  Service medical 
records also document injuries of each ankle, a left shoulder 
disorder, low back pain, and chest X-ray studies that 
demonstrate a left basilar granuloma.  The veteran has not 
been afforded a VA orthopedic evaluation or chest X-ray study 
since his discharge from service.  This must be accomplished 
prior to appellate consideration.  

The veteran is claiming increased evaluations for his right 
shoulder and bilateral knee disabilities.  In rating 
musculoskeletal disabilities, 38 C.F.R. § 4.40 (regarding 
functional loss) must be considered apart from and in 
addition to the appropriate Diagnostic Code(s) in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet. App. 202, at 204-206, 208 (1995).  The veteran has had 
significant complaints of pain.  In light of the nature of 
his complaints, the Board finds that the most recent VA 
physical examination is inadequate for evaluation purposes 
and that further development of the evidence is necessary in 
this case.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).  
Accordingly, an orthopedic examination of the appellant 
should be scheduled.


Regarding the rating of the veteran's skin disorder, it is 
noted that record shows that he recently underwent surgery 
for this disorder.  He has not had a VA dermatologic 
evaluation subsequent to this surgical procedure.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
considered.  

2.  The appellant should be scheduled for 
a VA orthopedic examination to determine 
the current extent of the right shoulder 
and bilateral knee disorders for which 
service connection has been established.  
The appellant's claims file must be made 
available to the VA examiner for review 
in connection with the examination.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner must provide 
a thorough description of the appellant's 
service-connected disorders and render 
objective clinical findings concerning 
the severity of each disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of each service-
connected disability on his ordinary 
activity and his ability to procure and 
maintain employment.  The orthopedic 
evaluation must also render an opinion 
regarding whether he has residuals of the 
ankle, left shoulder, and low back 
problems demonstrated during service.  
The claims folder should 

be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.

3.  The appellant should be scheduled for 
a VA neurologic examination to ascertain 
whether his migraine headaches may be 
residuals of the head traumas that he 
sustained during service.  The claims 
folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

4.  The appellant should be scheduled for 
a VA dermatologic evaluation to ascertain 
the current severity of his service 
connected skin disorder.  The claims 
folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

5.  The appellant should be scheduled for 
a VA evaluation to ascertain whether he 
has residuals of the granuloma 
demonstrated during service.  The claims 
folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  With regard to the questions of entitlement to 
increased ratings for those disabilities for which service 
connection has already been granted, the procedures set forth 
in Fenderson v. West, 12 Vet. App. 119 (1999), should be 
followed.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for a scheduled VA examination without demonstrated good 
cause may result in adverse action with regard to his claims, 
to include the possible denial thereof.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



